RESOLUCIÓN
Examinados la moción de reinstalación al ejercicio de la abogacía de la peticionaria y el Informe de la Lie. Carmen H. Carlos, directora de la Oficina de Inspección de Nota-rías, se accede a lo solicitado y se ordena la reinstalación inmediata de la peticionaria al ejercicio de la abogacía.
Conforme a lo informado por la abogada en su solicitud, ella deberá consignar en el Tribunal de Primera Instancia, Sala Superior de San Juan, la cantidad indicada en su es-crito en devolución de los honorarios que le fueron entre-gados por la Sra. Emilia Fontánez. Se le concede un tér-mino de sesenta días, contados a partir de la notificación *52de esta Resolución, para consignar dicha cantidad. Una vez cumpla con los términos de esta Resolución, deberá comparecer ante este Tribunal y así informarlo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo